Bell, Chief Judge.
In this suit on a note in which the plaintiffs motion for summary judgment was denied, an examination of the pleadings and the evidence shows that there is a genuine issue of material fact as to the pleaded defense of lack of consideration and whether the note was executed in payment of or as security for an antecedent obligation of a third party for which no *186consideration is necessary. See Code Ann. § 109A-3 — 408.,
Argued March 5, 1973
Decided June 8, 1973.
Adolphus B. Orthwein, Jr., for appellant.
Albert B. Wallace, for appellee.

Judgment affirmed.


Been and Quillian, JJ., concur.